Citation Nr: 0903416	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for plantar fasciitis 
with bilateral bunion deformity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from August to November 
1982, and from April 1986 to February 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2006, the Board remanded this case for identification 
by the RO of the appropriate diagnostic code(s) for rating 
the service-connected foot disabilities.  Following the 
requested action, this case has been returned to the Board 
for disposition.


FINDING OF FACT

Plantar fasciitis with bilateral bunion deformity is 
currently manifested by subjective complaints of foot pain 
affecting ambulation, with objective medical findings for 
tenderness of the bottoms of the feet and moderate bilateral 
bunion deformity with hallux valgus, absent pain on 
manipulation of feet or impaired range of ankle motion.


CONCLUSION OF LAW

Plantar fasciitis with bilateral bunion deformity is no more 
than 10 percent disabling. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, including §§ 4.2, 4.7, 4.71a, Diagnostic Code 
5277 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must inform the claimant of any information and evidence 
not of record that (1) is necessary to substantiate the claim 
as to all five elements of the service connection claim 
(including degree of disability and effective date of 
disability (See Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006); (2) VA will seek to provide; and (3) the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  
Notice must be provided at the time that VA receives a 
completed or substantially complete application for VA-
administered benefits.

VA received a claim for increase in August 2005.  Thereafter, 
VA sent the appellant a VCAA letter dated September 2005.  
The Board finds that the VCAA letter was not fully compliant 
with the statutory notice requirements as outlined above.  
The letter failed to notify the appellant that to 
substantiate his claim the evidence may show the effect that 
the worsening of his condition has on his employment and 
daily life.  The letter also failed to notify the appellant 
that, if an increase in disability was found, the disability 
rating would be assigned in accordance with the applicable 
diagnostic code based on the nature of the symptoms of the 
condition, the severity and duration, and their impact upon 
employment and daily life.

Inadequate notice is presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant.  The record 
shows that the appellant had actual knowledge, and discerned 
as a reasonable person should, that she could submit evidence 
of the effect of her disability on employment and daily life.  
In July 2006, the appellant submitted lay statements 
addressing the impact of her disability on employment.  
Specifically, a lay statement from the postal workers' union 
president indicated that the appellant cut her work hours 
because of pain in her feet and back.  Additionally, the 
Board observes that the appellant was notified via the 
statement of the case (SOC) dated July 2006 and supplemental 
SOC dated August 2008 of the laws and regulations governing 
claims for increase, including the appropriate diagnostic 
criteria.  In March 2006, VA notified the appellant of the 
disability rating and effective dates of her claim.  At that 
time, the appellant was informed that, in determining the 
disability rating, VA considered the nature and symptoms, 
severity and duration of symptoms, and impact of the 
condition and symptoms on employments.  Finally, the Board 
observes that the appellant has been represented throughout 
his appeal.  In view of the above, the Board concludes that 
the essential fairness of the adjudication is intact, and the 
appellant has had a meaningful opportunity to participate in 
the adjudication of this claim, with the benefit of 
representation.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded VA examinations.  Additionally, VA 
afforded the appellant the opportunity to appear for a 
hearing.  The Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 



II.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

The appellant is presently assigned a 10 percent rating for 
plantar fasciitis with bilateral bunion deformity, pursuant 
to Diagnostic Code 5277.  She seeks an increased evaluation 
and reports increased symptoms of pain with difficulty 
walking.  In support of her claim, the appellant submitted 
lay statements that reflect knowledge of the appellant's foot 
pain and walking difficulties.  Occasional use of a cane and 
limping were noted due to foot pain and arthritis of the 
feet.  It was further noted that the appellant had been 
placed on limited duty and reduced worked hours due to her 
feet and back.

VA outpatient treatment reports dated between 2002 and 2005 
are associated with the claims folder.  These records show 
that in 2003 and 2004 the appellant was seen for complaints 
of foot pain associated with plantar fasciitis; it was 
recommended that she perform stretching exercises, apply ice, 
and take anti-inflammatory medication.  These records further 
noted the presence of diffuse calluses due to cavus foot type 
deformity, nonreducible hammertoes, flexible pes planus splay 
forefoot, and bilateral bunion.  In 2005, VA clinical 
findings noted difficulty ambulating due to hip and back 
pain.  Also, the appellant reported back pain with numbness 
of the right foot during that time.

Under Diagnostic Code 5277, a 10 percent rating is the 
maximum award for bilateral weak feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  38 C.F.R. § 4.71a, Diagnostic 
Code 5277.

The Board has considered whether a higher disability 
evaluation may be assigned under any other diagnostic 
criteria for rating disabilities of the foot.  The Board 
observes that Diagnostic Codes 5276, 5278, 5283, and 5284 
provide ratings in excess of 10 percent.  However, these 
codes are not applicable in this case and, moreover, the 
appellant does not meet their criteria for a rating in excess 
of 10 percent.  Furthermore, the Board finds that the 
appellant's condition has not significantly changed during 
the appeal period and that a uniform disability rating is 
warranted.  See Fenderson, supra.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate pes planus with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, warrants the 
assignment of a 20 percent rating if unilateral and 30 
percent rating if bilateral.  Pronounced pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances warrants the assignment of a 
30 percent rating if unilateral and 50 percent rating if 
bilateral.  In this case, there was tenderness of the foot 
bottoms on VA examinations in October 2005 and October 2006.  
On VA examination in October 2005, normal longitudinal arch 
architecture to mild pes planus bilaterally and symmetrically 
was found.  However, a comprehensive review of the medical 
evidence of record showed no objective findings for pain on 
manipulation of the feet, marked deformity, indication of 
swelling on use, or characteristic callosities.  Therefore, 
the appellant does not meet the criteria for increase under 
this provision and a rating by analogy thereto is not 
warranted.

Under Diagnostic Code 5278, acquired bilateral claw foot is 
rated in excess of 10 percent based on all toes tending 
toward dorsiflexion, limitation of dorsiflexion at ankle to 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 20 percent rating is provided 
if the condition is unilateral; a 30 percent rating is 
provided if the condition is bilateral.  Also, a maximum 30 
percent rating for unilateral and 50 percent rating for 
bilateral impairment is warranted when there is marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities and a marked varus 
deformity.  In this case, the October 2005 and October 2006 
VA examinations showed no claw toe deformities on either 
foot, and no pain on dorsiflexion of toes or palpation of the 
metatarsal heads of the toes.  Also, there was full range of 
ankle motion without pain.  In view thereof, a higher 
disability evaluation may not be assigned by analogy based on 
these rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.

Similarly, a higher evaluation under Diagnostic Code 5283, 
tarsal, or metatarsal bones, malunion of, or nonunion of, is 
not warranted as the evidence shows no medical findings for 
malunion or nonunion of the tarsal or metatarsal bones, or 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Lastly, Diagnostic Code 5284 provides that injuries of the 
foot other than those addressed by other diagnostic codes are 
rated at 30 percent if severe, 20 percent if moderately 
severe, 10 percent if moderate, and 40 percent with actual 
loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Here, the appellant's disability is manifested by 
subjective complaints of foot pain affecting her ability to 
walk, with objective medical findings for tenderness of the 
bottoms of the feet and moderate bilateral bunion deformity 
with hallux valgus.  Reports of VA examination dated October 
2005 and October 2006 show normal longitudinal arch 
architecture to mild pes planus bilaterally and 
symmetrically.  However, there was full range of ankle motion 
without pain, no pain on manipulation of the feet, normal 
form and function of the tibialis posterior and tendo 
Achilles bilaterally and symmetrically.  There was no 
impairment of gait and no assistive devices required for 
ambulation.  Additionally, the medical findings show no 
hammertoes, pes cavus deformity, metatarsalgia (Morton's' 
disease), or hallux ridgus deformity.  In view of the above, 
the Board finds that the symptoms are not shown to be 
comparable to moderate injuries of each foot, such as would 
warrant separate 10 percent ratings for each foot under 
Diagnostic Code 5284. 

Accordingly, the claim for increase is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  However, the Board notes that the 
record reflects that the appellant has not required frequent 
periods of hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.


ORDER

An evaluation greater than 10 percent for plantar fasciitis 
with bilateral bunion deformity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


